                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                          :
                                                               : Case No. 20-12941 (JLG)
                                                               :
VTES, Inc., et al.                                             : CHAPTER 11
                                                               : (Sub-Chapter V)
                                                               :
Debtors.                                                       : Joint Administration Pending
---------------------------------------------------------------x

                 NOTICE OF APPOINTMENT OF SUBCHAPTER V TRUSTEE

      Pursuant to 11 U.S.C. § 1183(a), the United States Trustee has appointed the following

qualified individual as Subchapter V trustee in the above-captioned case:

                                      Nat Wasserstein, Esq.
                                   Lindenwood Associates, LLC

                                  328 North Broadway, 2nd Floor
                                    Upper Nyack, NY 10960

                       Telephone: (845) 398-9825 Telecopy: (212) 208-4436
                                 Email: nat@lindenwoodassociates.com

      The trustee’s verified statement of disinterestedness and anticipated rate of compensation

is attached to this notice.

Date: December 28, 2020
                                              William K. Harrington
                                              United States Trustee for Region 2
                                              U.S. Department of Justice
                                              Office of the United States Trustee
                                              201 Varick Street, Room 1006
                                              New York, New York 10014

                                      By:      /s/ Brian S. Masumoto________
                                              Brian S. Masumoto
                                              Trial Attorney
                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                          :
                                                               : Case No. 20-12941 (JLG)
                                                               :
VTES, Inc., et al.                                             : CHAPTER 11
                                                               : (Sub-Chapter V)
                                                               :
Debtor.                                                        :
---------------------------------------------------------------x

                     VERIFIED STATEMENT OF SUBCHAPTER V TRUSTEE

       In connection with the United States Trustee’s Notice of Appointment of me as Subchapter
V trustee in this proceeding, I hereby verify that I am a “disinterested person” as defined by 11
U.S.C. §101(14) in that I:

               (a)     am not a creditor, equity security holder or insider of the debtor;

               (b)     am not, and was not, within two years before the date of filing of the
                       petition, a director, officer, or employee of the debtor; and

               (c)     do not have an interest materially adverse to the interest of the estate or of
                       any class of creditors or equity security holders, by reason of any direct or
                       indirect relationship to, connection with, or interest in, the debtor, or for any
                       other reason.

        Subject to court approval pursuant to 11 U.S.C. § 330, I anticipate seeking compensation
for my service in this case at an hourly rate of $475 in addition to seeking reimbursement for any
actual and necessary expenses I incur.

        I hereby accept my appointment as subchapter V trustee in this case pursuant to FRBP

2008.



Dated: December 28, 2020                               ________________________
                                                          Nat Wasserstein
